Dear Ms. Palmisano:
You requested an opinion from this office on behalf of the Jefferson Parish Sheriff's Office concerning the educational qualifications required under La. R.S. 33:1432.1 of an applicant for the Jefferson Parish Sheriff's Office. Under La. R.S. 33:1432.1, one of the requirements applicable to all applicants for the office of "deputy sheriff except auxiliary and reserve deputy sheriffs, process servers, deputized unpaid volunteer litter-watch agents, bailiffs, and keepers of property" is that they should "have graduated from an accredited high school, or possess a high school equivalency diploma recognized in the state of Louisiana." See La. R.S. 33:1432.1 (A)(2). In view of this statutory requirement, you ask whether an applicant who has a home school certificate from any state and has a college degree must also pass the General Education Development ("GED") test or whether he/she is exempt from the statutory requirement. You further ask the same question as it pertains to an applicant who attended high school outside of the United States and obtained a college degree in the United States.
Though your request cites the above statutory requirement, your request does not state whether the person in question is an applicant for the one of these positions. We assume that your request concerns one of these positions, since you have directed our attention to the statutory requirement applicable to such a position. Based on the law and applicable regulations, it is the opinion of this office that an applicant to the office of deputy sheriff except auxiliary and reserve deputy sheriffs, process servers, deputized unpaid volunteer litter-watch agents, bailiffs, and keepers of property must have passed the GED if the applicant was home-schooled in another state or attended high school outside the United States, even if the applicant obtained a college degree in the United States.
As mentioned above, La. R.S. 33:1432.1 provides in pertinent part as follows:
  All the applicants for the office of deputy sheriff except auxiliary and reserve deputy sheriffs, process servers, deputized unpaid volunteer litter-watch agents, bailiffs, and keepers of property shall meet the following qualifications: *Page 2
  (1)[. . . ]
  (2) Have graduated from an accredited high school, or possess a high school equivalency diploma recognized in the state of Louisiana, and complete within one year after employment at least four weeks or one hundred and sixty hours training at an accredited law enforcement school.
Though there are statutory exceptions to the above requirements, there is no exception applicable to the class of applicants that your request concerns, i.e., applicants with a college degree. Thus, the highly specific requirement that the applicant must have graduated from an accredited high school or possess a high school equivalency diploma recognized in the State of Louisiana applies to the class of applicants at issue here.
The regulations of the State Board of Elementary and Secondary Education ("BESE") set forth the requirements for obtaining a high school equivalency diploma. They provide that a "high school equivalency diploma will be issued from the [State Department of Education] after the student has successfully completed the GED Test," and that a "student who has earned a Louisiana High School Equivalency Diploma issued by the DOE is considered a Louisiana high school graduate in every respect." See LAC 28:CXV.2711(A) and (E). These regulations also contain exceptions from the requirement of qualifying GED scores, which are inapplicable to the class of applicants that your request concerns, such as the exception for veterans in Subsection (C) of the above-cited regulation. Therefore, a high school equivalency diploma requires satisfactory GED scores, where no exceptions are applicable.
For students who are home-schooled, BESE's regulations provide that "[i]n order to receive a Louisiana State equivalency diploma, the student must pass the GED test. Completion of a home study program does not entitle the student to a regular high school diploma." See LAC 28: CXV.3309(B). There are no exceptions for students who are home-schooled in another state. Thus a student who is home-schooled, whether in Louisiana or outside of Louisiana, must pass the GED test in order to receive a Louisiana State equivalency diploma, even if they possess a college degree.
BESE's regulations further provide that "[a] non-public school choosing to issue a state diploma shall meet state requirements." See LAC 28: LXXIX.2113(A). Though the terms "public school" and "non-public school" are not defined in law or regulations, Louisiana public schools are those that are created under Louisiana law, pursuant to La. Const. art. VIII, § 1, which provides that "t]he legislature shall provide for the education of the people of the state and shall *Page 3 
establish and maintain a public educational system." A school outside of the United States is clearly not a public school for purposes of the above-cited regulation, since it is not created pursuant to Louisiana Constitution and laws. Thus, in order for a high school diploma from a high school outside of the United States to be recognized in Louisiana, the graduate must either take the GED tests or the school must meet the state requirements, even if he/she possesses a college degree from an institution in the United States. Your request does not indicate whether the foreign high school that the applicant attended meets state requirements. Assuming that it does not meet the state requirements, an applicant, who attended high school outside of the United States and who possesses a college degree in the United States, must take the GED in order to meet the statutory requirements set forth in La. R.S.33:1432.1.
Thus, it is the opinion of this office that the class of applicants described in your request must take the GED Test in order to fulfill the statutory requirements under La. R.S. 33:1432.1.
We hope this sufficiently answers your inquiry. If we can be of further assistance, please do not hesitate to contact us.
  Very truly yours,
 CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  By:__________________________
 Uma M. Subramanian
  Assistant Attorney General